Citation Nr: 1714569	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dermatitis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from June 1989 to December 1989 and from January 2005 to January 2006.  A correction to his DD-214 issued in 2013 indicates he is the recipient of a Purple Heart Medal and Combat Action Ribbon (Iraq), among several other awards and decorations. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his wife testified via a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A complete transcript of the hearing has been associated with claims file. 

In January 2015, the Board denied the Veteran entitlement to an initial rating in excess of 30 percent for dermatitis.  In March 2015, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court, in pertinent part, vacated the Board decision pertaining to the increased rating claim for dermatitis and remanded the claim back to Board pursuant to the issues addressed in a Joint Motion for Partial Remand (JMPR). 

Pursuant to the JMPR, the Board was specifically ordered to obtain and address the Veteran's June 2014 VA treatment records and to "expressly discuss the [Veteran's] report of intermittent flare-ups and the 2014 photographs in determining his disability rating, to include the potential applicability of staged ratings."  Since the JMPR, this matter has been remanded several times, most recently in June 2016.  The Board finds that there has been substantial compliance with the past remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board may proceed to the merits of the claim.

In the June 2016 Remand, the Board also noted that there remained outstanding issues concerning the rating for traumatic brain injury (TBI) and the effective date assigned for the award of basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  In an April 2015 statement of the case, the Veteran's claim for an initial rating in excess of 10 percent for TBI was granted and rated at 40 percent effective March 26, 2009.  As a result of this increase, the Veteran's total combined disability rating became 90 percent from March 26, 2009 and 100 percent from September 17, 2013.  In an April 2015 rating decision, the Veteran was awarded Dependents' Education Assistance benefits, effective from September 17, 2013.  The Veteran filed a timely notice of disagreement in July 2015 challenging the effective date for these Dependents' Education Assistance benefits.  In a November 2015 rating decision, the Veteran's claim for an initial rating in excess of 10 percent for chronic posttraumatic headaches, residuals of TBI, was granted and rated at 60 percent effective March 3, 2008.  As a result of this increase, the Veteran's total combined disability rating became 100 percent effective March 26, 2009.  However the Veteran's prior award of Dependents' Education Assistance benefits was not retroactively adjusted to this March 26, 2009 date.  It may be that once the RO corrects the effective date for the education assistance award, and in light of the increases for the Veteran's TBI residuals, his appeals on these issues have been fully satisfied.  If not, he has requested a hearing before the Board on the TBI rating issue, and he should be provided a statement of the case on the effective date issue.  These pending matters are REFERRED to the RO for appropriate action and clarification.


FINDING OF FACT

The Veteran's service-connected dermatitis has not been shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas affected; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§, 4.1-4.3, 4.7, 4.10, 4.27 4.118, Diagnostic Code 7806 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duty to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016); Dingess v. Nicholson, 19 Vet. App. 473, 478 (2006).  Here, the duty to notify was satisfied by a letter to the Veteran dated May 2007.

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, and notice under 38 U.S.C.A. § 5103(a) is no longer required.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his previous representative, other lay statements, and several VA examinations.  Particularly, the Board notes that the Veteran's June 2014 VA treatment records have been obtained and the concerns raised by the JMPR regarding the VA's duty to assist have been rectified in this regard.  The Board finds that the record is complete and appellate adjudication may proceed.  

VA also satisfied its duty to obtain medical examinations.  VA provided the Veteran with medical examinations with respect to his service-connected dermatitis.  The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds the examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claim.

During the July 2014 Board hearing, the Veteran's previous representative indicated that generally, the VA examinations assessing the Veteran's service-connected disabilities did not capture his day-to-day experiences.  In correspondence dated May 2016, the Veteran also challenged the adequacy of his March 2016 VA examination, arguing that the VA examiner was unprofessional and rushed him through the examination.  The Veteran further stated that the VA examiner was inattentive and did not appropriately consider the photographs he submitted.  

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted.  The VA questionnaire completed by the examiner clearly indicates that the examiner performed an in-person examination, reviewed the Veteran's claims file, and answered all inquiries relevant to determining the appropriate schedular rating for the Veteran's service-connected dermatitis.  While the examiner did not include any analysis of the Veteran's submitted photographs, this was remedied by the Board's June 2016 remand, which instructed the examiner to review and comment on the submitted photographs.  The examiner did so via an addendum medical opinion issued in August 2016.  Moreover, there is no indication of bias on the part of examiner as he documented the Veteran's reported physical symptoms in detail and in an objective manner.  While the Board regrets that the Veteran found the examiner rude and unprofessional, the examination findings are adequate and sufficient upon which to decide the claim.  Accordingly, the VA's duty to provide an examination has been satisfied. 

Also, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In this case, during the July 2014 Board hearing, the undersigned VLJ complied with these requirements.  Neither the Veteran nor his previous representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased rating for dermatitis.  

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 201); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2016); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's dermatitis has been assigned a 30 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2016).  The Veteran contends that his skin condition varies in severity throughout the year but can cover his entire body.

As an initial matter, the Board acknowledges that the Court has recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  This decision is currently pending appeal before the Federal Circuit and is not final.  In Johnson, the Court found that the language of Diagnostic Code 7806 provides for a 60 percent rating for constant or near constant use of corticosteroids, whether or not such steroids were applied topically or through an oral medication.  In the present case, the Veteran was prescribed a corticosteroid briefly on one occasion in June 2014 for a flare-up of eczema around his left eyebrow.  There is no evidence of record showing the Veteran's skin condition is treated using a constant or near constant use of any type of corticosteroids.  Instead, the record demonstrates that the Veteran's dermatitis is primarily controlled through the use of topical selenium sulfide lotion and the antifungal medicine, Ketoconazole, neither of which are classified as corticosteroids.  For these reasons, the Court's decision in Johnson is not implicated in the present matter and appellate adjudication may proceed on the merits of the claim.

Diagnostic Code 7806 provides the following ratings:

* A 30 percent rating is warranted for
o Dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas affected, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

* A 60 percent rating is warranted for
o Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  

* Dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Code's 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Throughout the appeal period, VA treatment records reflect the Veteran's report of an intermittent skin rash.  For example, February 2009 VA dermatology records contain a diagnosis of tinea versicolor, with manifestations on the arms, back, and chest.  The Veteran was provided body wash to use on a weekly basis.  VA treatment records have continued to show routine treatment for this dermatological condition throughout the appeal period.

The Veteran was afforded several VA examinations to assess his skin condition.  The first was in October 2007, when a VA examiner noted the Veteran did not have any rash on his arms but there was a rash present around the neck.  A total of 2 percent of the head, face, neck, and hands was affected, and 1 percent of the entire body was affected.  At a July 2011 examination, the Veteran denied using any immunosuppressive drugs or oral medications for his condition.  The examiner stated that 5 percent of the exposed area was affected, and 25 percent of the entire body was affected.  At a July 2011 examination, the Veteran again denied the use of immunosuppressive drugs or oral medications to treat his condition.  The examiner stated that 5 percent of the exposed area was affected, and 25 percent of the entire body was affected.  At a March 2016, examination, it was reported that the Veteran's condition was treated with oral Ketoconazole for a duration of less than six weeks.  The Veteran denied any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner stated 5 to 20 percent of the Veteran's total body area was affected by dermatitis, but no exposed areas were affected.  The examiner observed multiple areas of hypopigmentation of the forearms. 

The Veteran has submitted photographic evidence documenting his skin condition in 2008 and 2014.  These photographs were reviewed by the VA examiner in August 2016 who concluded that the Veteran's dermatitis affected only 5 to 20 percent of the exposed area in the 2014 photographs.  Regarding the 2008 photographs, the examiner explained he reviewed them during the July 2011 examination and deferred to his previous findings, where he noted that the Veteran's dermatitis affected only 25 percent of his total body area. 

The Veteran has also provided testimony and lay statements, to include December 2009, September 2014, and May 2016 statements, asserting that he experiences outbreaks of his skin rash throughout the year.  He stated that his symptoms are worse during the warm season, and he feels embarrassed when he cannot wear long pants or shirts to cover his rash.  The Veteran reiterated his belief that more than 40 percent of his body is affected by his dermatitis.

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the Veteran's subjective testimony is outweighed by the probative evidentiary value of the objective medical evidence of record from 2007 to the present.  The Veteran has been afforded three VA examinations during the appeal period, none of which have concluded that his dermatitis affected more than 25 percent of the total body area.  At the July 2014 hearing, the Veteran testified that his VA clinician opined that his condition affected 40 percent or more of his total body area and that she documented such in his VA treatment records.  However, the clinician's records from June 2014 fail to include any notations substantiating the Veteran's testimony.  Moreover, the Veteran has been granted several opportunities to supplement the record with objective evidence affirmatively showing his dermatitis affects more than 40 percent of the entire body or more than 40 percent of exposed areas; yet he has failed to do so.

With regard to the Veteran's subjective reports of periodic flare-ups of his condition, while that is undoubtedly true, there remains a lack of objective evidence showing that such flare-ups result in more than 40 percent of his body being affected.  The Veteran's VA treatment records do not contain any indications that flare-ups in his condition result in dermatitis covering more than 40 percent of the Veteran's total body area or exposed area affected.  To the contrary, the Veteran has routinely seen a VA dermatology clinician since 2009 who has consistently documented mild physical examination findings and treated the Veteran with the same regimen of topical selenium sulfide and oral Ketoconazole.  Moreover, the VA examinations have never identified the presence of dermatitis covering more than 40 percent of the Veteran's total body area or exposed area affected.  As noted above, the 2016 examiner reviewed the photographs submitted by the Veteran and still opined these photographs did not demonstrate more than 20-25 percent of the entire body was affected.

As discussed above, the objective evidence of record consistently shows that the Veteran's dermatitis affects less than 40 percent of his the entire body.  Moreover, the evidence does not show that the constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required during the past 12 month period.  There is simply no probative medical evidence of record which supports an increased disability rating in excess of 30 percent in this case.  Diagnostic Code 7806, 38 C.F.R. § 4.118 (2016).   In the Board's June 2016 remand, the Veteran was advised that if he experienced a flare-up, he should seek medical attention to document how much of his body was affected.  No additional evidence has been received. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for service-connected dermatitis, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.118, Diagnostic Code 7806; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


III.  Additional considerations.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2016).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected dermatitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Extraschedular analysis is not required in all cases.  Either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017).  Here, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Further consideration of an extraschedular referral is unwarranted in this case.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R § 4.16 (2016).  Throughout the appeal period, the Veteran has worked as a full-time police officer.  Therefore, consideration of an implied TDIU is inappropriate.


ORDER

Entitlement to an initial rating in excess of 30 percent for dermatitis is denied. 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


